Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 23, 2020	 is acknowledged.
Claims 1-8, 10, 11 and 13-21 are pending.
Claims 9 and 12 are cancelled.
Claims 1-4, 8, 17 and 21 are currently amended.
Claims 10, 11, 13-16 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-8, 17 and 21 as filed on November 23, 2020 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn and all previous rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (WO 2016/040638, published March 17, 2016, of record) in view of Kreindel (US 2005/0209331, published September 22, 2005, of record) and Evenbratt et al. “In vivo study of an instantly formed lipid-water cubic phase formulation for efficient topical delivery of aminolevulinic acid and methyl-aminolevulinate,” International Journal of Pharmaceutics 452:270-275, 2013, of record.
Cornelius teach compositions comprising about 0.01 to 25 wt%, about 0.5 wt%, about 1 wt% of a cytotoxic agent inclusive of a photodynamic therapeutic agent inclusive of aminolevulinic acid and about 0.001 to 20 wt%, about 0.005 wt% of a TSLP inducer inclusive of vitamin D inclusive of vitamin D3 / cholecalciferol and at least one pharmaceutically acceptable excipient (abstract; paragraphs [0028], [0031]-[0032], [0034]-[0036], [0039]-[0040], [0061], [0074]-[0075], [0086]-[0087] and [0108]), as required by instant claims 2-5, 7 and 17.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Determination and adjustment of a therapeutically effective dose is known to those of ordinary skill; in some embodiments, a minimal dose is administered (paragraph [0095]).  
For topical administration, penetrants are included in the compositions (paragraph [0075]).  
Cornelius discovered that the composition is significantly more effective than a cytotoxic agent alone in treating precancerous skin lesions; precancerous skin lesions include inter alia actinic keratosis (paragraphs [0086]-[0087]).
 In the exemplary clinical trial of actinic keratosis patients, participants applied their assigned medication and then applied an SPF 50+ sunscreen each day after applying the medication (paragraph [0107]; Table 1).
Cornelius do not teach 5-aminolevulinic acid HCl as required by claim 6.

These deficiencies are made up for in the teachings of Kreindel and Evenbratt.
Kreindel teaches compositions comprising aminolevulinic acid / 5-aminolevulinic acid for treating skin conditions inclusive of actinic keratosis (abstract; paragraphs [0003], [0012]-[0013], [0016], [0021] and [0025]).  The compositions may be applied to the skin with a filter (sunscreen) substance; the filter substance may be applied separately or may be formulated together with the composition (paragraphs [0019]-[0020] and [0024]), as required by instant claim 21.  Because the method utilizes sunlight rather than a specialized lamp to irradiate the skin, lower concentration of the aminolevulinic acid photosensitizer may be employed which may reduce side effects (paragraph [0021]).
Evenbratt teach formulations containing 3 wt% of the HCl salt of delta-aminolevulinic acid with improved skin penetration relative to a commercial product containing 16 wt% of methyl-aminolevulinate (title; abstract; conclusions), as required by instant claim 6.  
Although Cornelius teach amounts of the cytotoxic agent / aminolevulinic acid which overlap the instantly claimed amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize / minimize the amount of aminolevulinic acid in the composition because Kreindel teaches aminolevulinic acid is not without side effects.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05.  There would be a reasonable expectation of success because Cornelius teach determination and adjustment of a therapeutically effective dose is known to those of ordinary skill and because Evenbratt teach lower doses with improved skin penetration.

Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Cornelius to comprise sunscreens because Kreindel teaches sunscreens may either be applied separately or formulated together with compositions comprising 5-aminolevulinic acid.  There would be a reasonable expectation of success because Cornelius teach an SPF 50+ sunscreen may be applied after applying the composition and in view of Kreindel formulation into a single composition is an obvious variant.

	Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	At pages 10-13 of the Remarks, Applicant states Cornelius does not in fact make a clear and unambiguous disclosure of a composition comprising the combination of 5-ALA and vitamin D3 because these ingredients must be selected from large lists of cytotoxic agents and TSLP inducers.  At page 14 Applicant speculates that Examiner has applied an “obvious to try” standard and concludes there is no support for such a standard.  At pages 14-15 Applicant concludes the Examiner has failed to establish prima facie obviousness citing to case law regarding enablement of a genus.  At page 16 Applicant cites to MPEP 2144.08 II and concludes 
	This is not found persuasive because Cornelius does in fact make a clear and unambiguous disclosure of a composition comprising a combination of cytotoxic agent and a TSLP inducer (e.g., abstract), therefore, the instantly claimed combination is nothing more than embodiment possessed by Cornelius.  Applicant is reminded it is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Furthermore, the instant claims (e.g., claim 1) utilize the open transition phrase “comprising” which invites the presence of any and all additional, unrecited elements inclusive of the elements within the large lists disclosed by Cornelius.  Because Cornelius is in possession of compositions as instantly claimed, there is no need for an “obvious to try” rationale or any other rationale to modify Cornelius.  And because Cornelius expressly teaches ALA and vitamin D3, these species can in fact be at once envisaged because they are anticipated.  See MPEP 2131.02 II A reference that clearly names the claimed species anticipates the claim no matter how many other species are named.  MPEP 2144.08 is applicable to situations where the prior art only teaches a genus, however, this section is not applicable to the analysis of Cornelius because Cornelius teach the genus, because Cornelius teach the species, and because Cornelius teach the combination.  Applicant’s conclusion that the rejection is hindsight is not found persuasive because as admitted by Applicant Cornelius mention 5-ALA and vitamin D (Remarks, last line of page 16). 

	At pages 17-18 of the Remarks, Applicant concludes the concentration ranges taught by Cornelius are broad, generic and non-pertinent to the present claims.  At page 18 Applicant concludes the large genus of concentration disclosed in paragraph [0031] of Cornelius for the 
	This is not found persuasive because the rejection acknowledges the ranges disclosed in paragraphs [0031]-[0032] of Cornelius, because Cornelius expressly teach in paragraph [0032] that the “[d]osages of aminolevulinic acid can vary”, and because the rejection at pages 7-8 advances an optimization / minimization rationale in view of the teachings of Kreindel and Evenbratt.  One of the benefits disclosed by Kreindel of using sunlight to passively activate ALA is that lower concentrations of ALA may be employed which is important because ALA has side effects such as pain and irritation.  Kreindel suggests the agent should be applied in amounts lower than 20%, lower than 2% in paragraph [0025] as referenced in the rejection.  The disclosure of Kreindel is consistent with the disclosure of Evenbratt which discusses improved penetration of lower doses of ALA, the penetration of ALA being a limiting factor in photodynamic therapy.  All of which is consistent with Cornelius which discloses ALA as a photodynamic therapeutic agent falling within the scope of the cytotoxic agent.

	At pages 20-22 of the Remarks, Applicant summarizes commercially available ALA creams and concludes the claimed low dose achieves a surprising technical effect citing to Tables 1 and 2 of the specification.  At pages 22-23 Applicant concludes the combination of 5-ALA and vitamin D3 has a synergistic effect and cites to MPEP 716.02.
	This is not found persuasive because Applicant’s specification has already been considered as part of the factual inquires in the Graham analysis.  As elaborated supra, the combination of ALA and vitamin D3 is already possessed as an embodiment of Cornelius and 

    PNG
    media_image1.png
    125
    790
    media_image1.png
    Greyscale

Because Applicant’s proffered data appear to illustrate the same benefit as already discovered by Cornelius, it cannot be concluded that Applicant’s data are evidence of unexpected results.  Applicant is reminded that the allegations of unexpected results must be a comparison to the prior art in a manner commensurate in scope with the claims.

	At pages 23-24 of the Remarks, Applicant appears to assert that the claimed composition is contrary to accepted wisdom and concludes the skilled person would not formulate ALA in a sunscreen and that the disclosure of Kreindel of ALA with a sunscreen is not enabled.
	This is not found persuasive because Kreindel, as a whole, is drawn to a method of treatment of skin with an agent / ALA in combination with sunscreen.  Prior art is presumed to be enabling.  See MPEP 2121.  The burden lies with Applicant to demonstrate that one of ordinary skill would not be able to apply ALA to skin in combination with a sunscreen contrary to the express teachings of Kreindel, and contrary to the teachings of Cornelius.
	
Therefore, the rejections over Cornelius are properly maintained and made again.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633